Title: Edward Everett to James Madison, 23 December 1831
From: Everett, Edward
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington
                                
                                23d. Decr. 1831.
                            
                        
                        I have this day Your favor of the 21st, accompanied with a copy of a letter of the 14th Nov. The latter, I am
                            concerned to say, never reached me. Deeply regretting its loss, I am nevertheless gratified to find, that it had occurred
                            to You, that my neglect to answer it, was not intentional. I return You, with many thanks, the pamphlet You were good
                            enough to send me.
                        I feel very much gratified, with the favorable notice You take of my New york Address. I am persuaded that the
                            historical agreement is one of the most convincing, to the general mind. It is unfortunately one, which is weakened by
                            distance in time from the period from which the data are to be collected. Much of contemporaneous notoriety is forever
                            lost to those, who come upon the Stage in a succeeding generation. I suppose there must be in existence many documents,
                            from the period between 1783 & 1787, which would Strengthen the course of argument in my Address. One or two such have
                            come to my Knowledge, since I prepared it, which I did in too great haste for research. I intended to have made another
                            trial of your good Nature, by asking of You Some references; but hearing of your indisposition, I felt it improper to
                            trouble You. We are threatened with another discussion of the whole Subject this winter; and if the full enjoyment of Your
                            health should enable You, before it comes on, to point out to me, however briefly, some useful topics of argument, of the
                            kind, which Your intimate Connection with the formation of the Constitution must furnish You, I will endeavor to make a
                            discreet use of them. With my most fervent wishes for Your improved health, I remain, Dear Sir, faithfully & gratefully
                            Yours,
                        
                            
                                E. Everett
                            
                        
                    May I trouble You with the enquiry how much dependence can be placed on the accuracy of Lloyd’s Reports?